Larremore, Ch. J.
The learned counsel for the appellant urgently submitted that this case should have gone to the jury. In deference to his positive statement, the court took the case for further consideration. An examination of the record confirms the impression left upon the conclusion of the argument.
What question was presented by the evidence that should have been submitted to the jury ? An accident occurred which resulted in a loss of fife, but this per se is not evidence of defendant’s liability. We must look to the testimony disclosed upon the trial. Mr. Sullivan, a witness for the plaintiff, testified as follows: “I saw the deceased put up his hand to the car to stop, and that time he was from ten to fifteen feet from the car, and he turned to get away, and the caí came down so quick that he could not.”
Why a man in the exercise of ordinary discretion in front of a car from ten to fifteen feet could not have escaped it, is simply marvellous. The testimony of G-eorge B. Rowell and Charles G-. Bates lend no light in fixing the defendant’s responsibility. The burden of proof was upon the plaintiff, and having failed to sustain her cause of action, we think the complaint was properly dismissed.
Judgment affirmed, with costs.